                                                                                           Case 2:16-cv-01969-GMN-EJY Document 136 Filed 04/23/20 Page 1 of 2



                                                                                       1    DIANA S. EBRON, ESQ.
                                                                                            Nevada Bar No. 10580
                                                                                       2    E-Mail: diana@kgelegal.com
                                                                                            JACQUELINE A. GILBERT, ESQ.
                                                                                       3    Nevada Bar No. 10593
                                                                                            E-Mail: jackie@kgelegal.com
                                                                                       4    KAREN L. HANKS, ESQ.
                                                                                            Nevada Bar No. 9578
                                                                                       5    E-Mail: karen@kgelegal.com
                                                                                            KIM GILBERT EBRON
                                                                                       6    7625 Dean Martin Drive, Suite 110
                                                                                            Las Vegas, Nevada 89139-5974
                                                                                       7    Telephone: (702) 485-3300
                                                                                            Facsimile: (702) 485-3301
                                                                                       8    Attorneys for SFR Investments Pool 1, LLC
                                                                                       9                               UNITED STATES DISTRICT COURT
                                                                                      10                                      DISTRICT OF NEVADA
                                                                                      11    THE BANK OF NEW YORK MELLON, FKA                    Case No.: 2:16-cv-01969-GMN-EJY
                                                                                            BANK OF NEW YORK, AS TRUSTEE FOR
                                                                                      12    THE CERTIFICATEHOLDERS OF CWALT,                    STIPULATION AND ORDER TO
                                                                                            INC., ALTERNATIVE LOAN TRUST 2007-                  EXTEND DEADLINES FOR SFR
              7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                      13    12T1, MORTGAGE PASS-THROUGH                         INVESTMENTS POOL 1, LLC TO FILE
                                                  (702) 485-3300 FAX (702) 485-3301




                                                                                            CERTIFICATES SERIES 2007-12T1,                      RESPONSE TO PLAINTIFF’S MOTION
                     LAS VEGAS, NV 89139




                                                                                      14                                                        FOR SUMMARY JUDGMENT AND
                                                                                                                Plaintiff,                      REPLY TO PLAINTIFF’S RESPONSE
                                                                                      15    vs.                                                 TO SFR’S MOTION FOR SUMMARY
                                                                                                                                                JUDGMENT
                                                                                      16    MEISTER PARK HOMEOWNERS
                                                                                            ASSOCIATION; NEVADA ASSOCIATION                                  (Second Request)
                                                                                      17    SERVICES, INC.; SFR INVESTMENTS POOL
                                                                                            1, LLC; DOE INDIVIDUALS I-X,
                                                                                      18    INCLUSIVE, AND ROE CORPORATIONS I-
                                                                                            X, INCLUSIVE,
                                                                                      19
                                                                                                                Defendants.
                                                                                      20
                                                                                            AND RELATED CLAIMS
                                                                                      21
                                                                                                   SFR Investments Pool 1, LLC (“SFR”) and The Bank of New York Mellon, FKA Bank of
                                                                                      22
                                                                                            New York, as Trustee for the Certificateholders of Cwalt, Inc., Alternative Loan Trust 2007-12T1,
                                                                                      23
                                                                                            Mortgage Pass-Through Certificates Series 2007-12T1 (“BNY Mellon”) stipulate to allow SFR to
                                                                                      24
                                                                                            extend the deadline to Friday, April 24, 2020 to file its response to BNY Mellon’s motion for
                                                                                      25
                                                                                            summary judgment [ECF No. 125] and its reply to BNY Mellon’s response [ECF No. 127] to
                                                                                      26
                                                                                            SFR’s motion for summary judgment [ECF No. 120].
                                                                                      27
                                                                                                   On March 16, 2020, SFR filed its motion for summary judgment [ECF No. 120], to which
                                                                                      28

                                                                                                                                          -1-
                                                                                           Case 2:16-cv-01969-GMN-EJY Document 136 Filed 04/23/20 Page 2 of 2



                                                                                       1    BNY Mellon responded on April 6, 2020 [ECF No. 127]. After obtaining a one-day extension,

                                                                                       2    SFR’s reply in support of its motion for summary judgment was due on Tuesday, April 21, 2020

                                                                                       3    [ECF No. 134]. On March 30, 2020, BNY Mellon filed its motion for summary judgment [ECF

                                                                                       4    No. 125]. After obtaining a one-day extension, SFR’s response was due on Tuesday, April 21,

                                                                                       5    2020 [ECF No. 134]. The technical and other difficulties exacerbated by SFR’s counsel working

                                                                                       6    remotely due to COVID-19 were not as easily resolved as counsel expected. SFR requested an

                                                                                       7    additional three days to finalize and file its reply in support of SFR’s motion for summary judgment

                                                                                       8    and response to BNY Mellon’s motion for summary judgment. BNY Mellon agreed to grant the

                                                                                       9    extension to Friday, April 24, 2020. This is the parties second request for an extension of these

                                                                                      10    deadlines. The extension is requested in good faith and is not intended to cause delay or prejudice

                                                                                      11    to any party.

                                                                                      12           IT IS SO STIPULATED.
              7625 DEAN MARTIN DRIVE, SUITE 110
KIM GILBERT EBRON




                                                                                      13
                                                  (702) 485-3300 FAX (702) 485-3301




                                                                                             Dated this 22nd day of April, 2020.                 Dated this 22nd day of April, 2020.
                     LAS VEGAS, NV 89139




                                                                                      14
                                                                                             AKERMAN LLP                                         KIM GILBERT EBRON
                                                                                      15

                                                                                      16     /s/ Darren T. Brenner                          /s/Diana S. Ebron
                                                                                             DARREN T. BRENNER, ESQ.                        DIANA S. EBRON, ESQ.
                                                                                      17     Nevada Bar No. 8386                            Nevada Bar No. 10580
                                                                                             JAMIE K. COMBS, ESQ.                           JACQUELINE A. GILBERT, ESQ.
                                                                                      18     Nevada Bar No. 13088                           Nevada Bar No. 10593
                                                                                             1635 Village Center Circle, Suite 200          KAREN L. HANKS, ESQ.
                                                                                      19     Las Vegas, Nevada 89134                        Nevada Bar No. 9578
                                                                                                                                            7625 Dean Martin Drive, Suite 110
                                                                                      20     Attorneys for The Bank of New York Mellon, Las Vegas, Nevada 89139
                                                                                             FKA Bank of New York, as Trustee for the
                                                                                      21     Certificateholders of Cwalt, Inc., Alternative Attorneys for SFR Investments Pool 1, LLC
                                                                                             Loan Trust 2007-12T1, Mortgage Pass-
                                                                                      22     Through Certificates Series 2007-12T1
                                                                                      23                                                 ORDER
                                                                                      24    IT IS SO ORDERED.
                                                                                      25    Dated this 23
                                                                                                       ___ day of April, 2020.
                                                                                      26
                                                                                                                                         ___________________________________
                                                                                      27                                                 Gloria M. Navarro, District Judge
                                                                                                                                         UNITED STATES DISTRICT COURT
                                                                                      28

                                                                                                                                           -2-
